Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 10/21/2021.
Claims 1-14 are allowed in this office action.

Examiner’s Comments
4.	This office action is in response to the amendment received on 10/21/2021.
	Claims 1-14 are pending and have been examined on the merits.
	After careful consideration, examiner found applicant’s remarks on page 9-11, that “Shelton is silent about a cover releasably attached to said cartridge body, wherein said cover extends over said staple cavities when said cover is attached to said cartridge body and a third RFID tag affixed to said cover at a third longitudinal position which is not at said first longitudinal position and said second longitudinal position”, persuasive, therefore the 102 rejection of the claims is withdrawn, the claims are allowed.

EXAMINER’S AMENDMENT
The application has been amended as follows: Cancel claims 15-18.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the primary reason for allowance is, A surgical instrument, comprising: a firing system configured to perform a firing motion; an end effector, comprising: an anvil; a staple cartridge support; and a staple cartridge positioned in said staple cartridge support, comprising: a cartridge body defining a longitudinal axis; a longitudinal slot defined in said cartridge body; staple cavities defined in said cartridge body; staples removably stored in said staple cavities; a cover releasably attached to said cartridge body, wherein said cover extends over said staple cavities when said cover is attached to said cartridge body; a sled movable from a proximal unfired position to a distal fired position during said firing motion; a first RFID tag affixed to said cartridge body at a first longitudinal position; a second RFID tag affixed to said sled, wherein said proximal unfired position of said sled is at a second longitudinal position which is not at said first longitudinal position; and a third RFID tag affixed to said cover at a third longitudinal position which is not at said first longitudinal position and said second longitudinal position; and an RFID reader system configured to receive a first signal from said first RFID tag at said first longitudinal position, a second signal from said second RFID tag at said second longitudinal position, and a third signal from said third RFID tag at said third longitudinal position. 
The prior art does not anticipate the claimed subject matter, and it would not have been obvious to one of ordinary skill in the art to have combined the teachings and suggestions of the prior art to arrive at the claimed subject matter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694.  The examiner can normally be reached on M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/NICHOLAS IGBOKWE/
Examiner, Art Unit 3731
/ANDREW M TECCO/Primary Examiner, Art Unit 3731